Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-11, 13-15, and 17-22 were previously pending and subject to a non-final Office Action having a notification date of May 23, 2022 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on June 30, 2022 (the “Amendment”), amending claims 1, 3, 11, 20, and 22 and canceling claim 21.   The present Notice of Allowance addresses pending claims 1, 3-11, 13-15, 17-20, and 22 in the Amendment.

Allowable Subject Matter
Claims 1, 3-11, 13-15, 17-20, and 22 are allowed.
The following is the Examiner’s statement of reasons for allowance:

Each of independent claims 1, 11, and 20 requires, inter alia, “receiving ECG data that is from a plurality of leads; generating an image based on the ECG data, wherein the image generated based on the ECG data is a first plot including three dimensions of information concerning a plurality of ECG signals, from the plurality of leads; obtaining a feature map, from the image that is the first plot...wherein the generating the image that is the first plot comprises: generating a plurality of second plots by generating, for each of the plurality of leads, a respective second plot including two dimensions of information concerning a respective ECG signal from a respective one of the plurality of leads, and forming the first plot, that is the image from which the feature map is obtained, by stacking the plurality of second plots.”
In the non-final Office Action, the Examiner took the position that He (the primary reference cited in the non-final Office Action) discloses that the ECG signals are preprocessed to generate the image of Figure 5B (right column of page 102127 of He) and that feature maps are learned from the preprocessed signals (as opposed to from the raw ECG recordings)(bottom of right column of page 102121 of He).  As the image of Figure 5B represents and is generated based on the preprocessed signals (as opposed to based directly on the raw ECG recordings) and the feature map is learned from the preprocessed signals, the Examiner took the position that the feature map is thus obtained from “the image that is the first plot” because the image of Figure 5B is represented by the preprocessed signals.  Furthermore, the Examiner asserted that Schreck (secondary reference cited in the non-final Office Action) discloses generating a three-dimensional plot of ECG data by generating a plurality of second plots by generating, for each of the plurality of leads, a respective second plot including two dimensions of information concerning a respective ECG signal from a respective one of the plurality of leads, and forming the first plot, that is the image from which the feature map is obtained, by stacking the plurality of second plots.
In the Amendment at page 12, Applicant takes the position that generation of the preprocessed ECG recordings referenced by the Examiner at the bottom of the right column of page 102121 of He does not include the denoising referenced by the Examiner in the right column of page 102127 of He.  Specifically, Applicant takes the position that such denoising preprocessing is merely applied to a control group in order to assess the anti-noise performance of the disclosed DNN model.
In view of the foregoing, the Examiner agrees that the preprocessing referenced at the bottom of the right column of page 102121 of He does not include the denoising discussed on page 102127 of He as represented by the image in Figure 5b of He.  Accordingly, He and Schreck do not disclose or suggest obtaining a feature map from an image that is a first three-dimensional plot generated via generating a plurality of second plots by generating, for each of the plurality of leads, a respective second plot including two dimensions of information concerning a respective ECG signal from a respective one of the plurality of leads, and forming the first plot, that is the image from which the feature map is obtained, by stacking the plurality of second plots, all as called for in the present claims.

Accordingly, claims 1, 3-11, 13-15, 17-20, and 22 are allowed.

For reference, U.S. Patent App. Pub. No 2020/0178825 to Lu et al. discloses a system that receives cardiac waveform data for a patient, identifies a time segment in the cardiac waveform data, transforms the time segment into a spectrum image, generates a latent representation from the spectrum image with the representation neural network, and then generates an arrhythmia classifier from the latent representation with the classifier neural network.  However, this document specifically notes that the disclosed system does not require feature extraction or waveform parameter identification prior to providing the ECG data to the neural network system, much less the particular manner of image generation and feature extraction required in the present claims.  In contrast, the present claims require “receiving ECG data that is from a plurality of leads; generating an image based on the ECG data, wherein the image generated based on the ECG data is a first plot including three dimensions of information concerning a plurality of ECG signals, from the plurality of leads; obtaining a feature map, from the image that is the first plot...wherein the generating the image that is the first plot comprises: generating a plurality of second plots by generating, for each of the plurality of leads, a respective second plot including two dimensions of information concerning a respective ECG signal from a respective one of the plurality of leads, and forming the first plot, that is the image from which the feature map is obtained, by stacking the plurality of second plots; and inputting the feature map to a first neural network....”.

Also for reference, Int’l Pub. No. WO 2019/024861 generally discloses a method that includes segmenting an electrocardiogram signal of a set time duration to obtain a first set number of single heart beats; determining characteristic data corresponding to each single heart beat in the first set number of single heart beats to obtain a first set number of pieces of characteristic data; and based on the electrocardiogram signal of the set time duration and the first set number of pieces of characteristic data, determining a pathological category of the electrocardiogram signal of the set time duration using first and second neural networks.  However, this document does not appear to further disclose, as recited in the present claims, “receiving ECG data that is from a plurality of leads; generating an image based on the ECG data, wherein the image generated based on the ECG data is a first plot including three dimensions of information concerning a plurality of ECG signals, from the plurality of leads; obtaining a feature map, from the image that is the first plot...wherein the generating the image that is the first plot comprises: generating a plurality of second plots by generating, for each of the plurality of leads, a respective second plot including two dimensions of information concerning a respective ECG signal from a respective one of the plurality of leads, and forming the first plot, that is the image from which the feature map is obtained, by stacking the plurality of second plots...”.

Reasons for patent-eligibility of the claims under 35 USC 101 can be found at pages 2-4 of the Final Office Action dated January 7, 2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686